     ELLEN F. ROSENBLUM
     Attorney General
     JAMES S. SMITH #840932
     Senior Assistant Attorney General
     Department of Justice
     100 SW Market Street
     Portland, OR 97201
     Telephone: (971) 673-1880
     Fax: (971) 673-5000
     Email: James.S.Smith@doj.state.or.us

     Attorneys for Defendants Laib, Mahurin, Major, Stenerson, Uerlings, Oregon DHS, and Oregon
     DAS




                                IN THE UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF OREGON



      J.M., A.S., R.L.,                                  Case No. 6:18-cv-00739-YY

                      Plaintiffs,                        STATE DEFENDANTS' UNOPPOSED
                                                         MOTION FOR A 120 DAY ABATEMENT
              v.

     KARLA MAJOR, in her individual capacity;
     MARCY STENERSON, in her individual
     capacity, JENNIFER LAIB, in
     her individual capacity; HEATHER
     UERLINGS, in her individual capacity;
     SHERRIE MAHURIN, in her individual
     capacity; MELISSA MARY MILLER, in her
     individual capacity; CASEY RAY MILLER,
     in his individual capacity; THE OREGON
     DEPARTMENT OF HUMAN SERVICES, a
     government agency; THE OREGON
     DEPARTMENT OF ADMINISTRATIVE
     SERVICES, a government agency; and JANE
     and JOHN DOES 1-15; in their individual
     and/or official capacities,

                      Defendants.




Page 1 -   STATE DEFENDANTS' UNOPPOSED MOTION FOR A 120 DAY ABATEMENT
           JSS/hm1/9532742-v1
                                                 Department of Justice
                                                100 SW Market Street
                                                  Portland, OR 97201
                                         (971) 673-1880 / Fax: (971) 673-5000
                                                      LR 7-1

              The parties have conferred and are in agreement concerning the need for abatement as

     described in this motion.

                                                      Motion

              Based upon a serious health condition of the state Defendants’ counsel, the state

     Defendants move for a 120 day abatement of this case and a re-scheduling of all deadlines to be

     re-established by the court after the abatement. This motion is based upon the court’s records

     and files herein and on the Declaration of James S. Smith filed herewith.


              DATED April 10 , 2019.

                                                           Respectfully submitted,

                                                           ELLEN F. ROSENBLUM
                                                           Attorney General



                                                               s/ James S. Smith
                                                           JAMES S. SMITH #840932
                                                           Senior Assistant Attorney General
                                                           Trial Attorney
                                                           Tel (971) 673-1880
                                                           Fax (971) 673-5000
                                                           James.S.Smith@doj.state.or.us
                                                           Of Attorneys for Defendants




Page 2 -   STATE DEFENDANTS' UNOPPOSED MOTION FOR A 120 DAY ABATEMENT
           JSS/hm1/9532742-v1
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
